UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 10, 2010 MAKO Surgical Corp. (Exact name of registrant as specified in its charter) Delaware 001-33966 20-1901148 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 2555 Davie Road Fort Lauderdale, Florida 33317 (Address of principal executive offices and zip code) Registrants telephone number, including area code: (954)927-2044 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.07. Submission of Matters to a Vote of Security Holders. The 2010 annual meeting of stockholders of MAKO Surgical Corp. (the Company) was held on June10, 2010 at the Companys headquarters in Fort Lauderdale, Florida. The Company submitted the following matters to a vote of stockholders, with the results of voting as follows: Proposal 1  Election of two Class III directors, each to serve until the 2013 annual meeting of stockholders and until his successor is duly elected and qualified: NOMINEE FOR WITHHELD BROKER NON-VOTE Christopher C. Dewey John J. Savarese, M.D. The Companys other directors who were in office prior to the 2010 annual meeting of stockholders and with terms of office that continue after the meeting are S. Morry Blumenfeld, Ph.D., Charles W. Federico, Maurice R. Ferré, M.D., John G. Freund, M.D., Frederic H. Moll, M.D., and William D. Pruitt. Proposal 2  Ratification of the appointment of Ernst & Young LLP as the Companys independent registered public accounting firm for 2010: FOR AGAINST ABSTAIN There were no broker non-votes with respect to this proposal. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. MAKO Surgical Corp. Date: June 14, 2010 By: /s/ Menashe R. Frank Menashe R. Frank, Senior Vice President, General Counsel, and Secretary 3
